UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6903


DEMMERICK ERIC BROWN,

                    Petitioner - Appellant,

             v.

HAROLD W. CLARKE,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:20-cv-01453-CMH-JFA)


Submitted: December 9, 2021                                       Decided: January 5, 2022


Before KING, AGEE, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Demmerick Eric Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Demmerick Eric Brown, a Virginia inmate, appeals the district court’s order

dismissing his 28 U.S.C. § 2254 petition without prejudice for failure to comply with a

court order. We affirm.

       A district court may dismiss an action based on a litigant’s failure to comply with

any order. Fed. R. Civ. P. 41(b). Where a litigant has ignored an express warning that

noncompliance with a court order will result in dismissal, the district court should dismiss

the case. See Ballard v. Carlson, 882 F.2d 93, 95–96 (4th Cir. 1989). We review a decision

to dismiss for failure to comply with a court order for abuse of discretion. Id.

       We have reviewed the record and find no abuse of discretion. Accordingly, we

affirm the district court’s order. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                              AFFIRMED




                                             2